Citation Nr: 0522775	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for traumatic 
arthritis of the right sacroiliac articulation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted entitlement to 
service connection for a low back disability and assigned a 
10 percent initial evaluation thereto.  The veteran asserts 
that the rating for his back disability should be higher.  
The Board first considered this appeal in September 2003 and 
remanded the claim to the RO for additional development.  The 
RO performed the requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.

The Board notes that the claim of entitlement to an earlier 
effective date for the grant of service connection for a low 
back disorder was originally appealed by the veteran.  At a 
video conference before the Board in February 2003, however, 
the veteran withdrew his appeal regarding that issue.  Thus, 
the only issue on appeal is as stated on the title page of 
this decision.


FINDINGS OF FACT

1.  Prior to February 4, 2003, the veteran experienced 
symptoms consistent with sacroiliac injury and weakness with 
characteristic pain on motion, without more than slight 
limitation of motion.

3.  As of February 4, 2003, the veteran has demonstrated 
limitation of flexion in the lumbar spine to 20 to 30 
degrees; this corresponds with severe limitation of motion.  


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for 
traumatic arthritis of the right sacroiliac articulation were 
not met prior to February 4, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5294 (2002).

2.  Criteria for a rating of 40 percent have been met as of 
February 4, 2003 for traumatic arthritis of the right 
sacroiliac articulation.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5292 (2002), Diagnostic Code 5236 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board points out at the outset of this decision that VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  VAOPGCPREC 3-
2000 (Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

During the pendency of this appeal, VA revised criteria for 
rating the musculoskeletal system.  The changes in criteria 
were considered by the RO and, as such, application of the 
amended criteria by the Board will not result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Traumatic arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Code 5292.

At the time the veteran filed his claim for VA compensation, 
38 C.F.R. Section 4.71a, Diagnostic Code 5294, allowed for 
the assignment of a 10 percent rating when there was evidence 
of sacroiliac injury and weakness with characteristic pain on 
motion; a 20 percent rating when there was evidence of 
sacroiliac injury with muscle spasm on extreme forward 
bending and/or unilateral loss of lateral spine motion in a 
standing position; and, a 40 percent rating when there was 
evidence of severe sacroiliac injury and weakness with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
Section 4.71a were amended.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and institutes the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243.  The new 
Diagnostic Code 5236 is used for sacroiliac injury and 
weakness and employs the general rating formula.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Additionally, 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The evidence of record shows that the veteran injured his 
pelvis prior to service, aggravated that injury during 
service, and began treatment with a private physician for 
back and pelvic pain in 1981.  The veteran's treating 
physician reported in February 1999 that he had treated the 
veteran from 1981 to 1986 for intermittent back and pelvic 
discomfort that he deemed to be permanent in nature.  
Treatment consisted of muscle relaxants, pain medication, hot 
packs, diathermy and massage.

The veteran underwent VA examination in June 1999 and 
complained of back pain at the level of four to five on a 
scale of one to ten, with ten being the most severe.  Upon 
examination, the veteran was noted to have excellent muscle 
development and definition in the lower extremities, there 
was a slight irregularity in an area inferior to the 
posterosuperior iliac spine upon palpation, and the veteran 
maintained a full range of motion with flexion to 85 degrees, 
extension to 35 degrees and side-bending to 40 degrees 
bilaterally.  X-rays showed, among other things, distortion 
in the proximal one-third of the sacroiliac articulation with 
some corresponding irregularity in the sacrum in that area.  
The examiner diagnosed a remote fracture of the pelvic ring, 
traumatic arthritis of the right sacroiliac articulation, and 
back pain secondary to the sacroiliac arthritis.  The 
examiner specifically noted that the veteran's complaints of 
pain on a level of four to five were reasonable, but stated 
that he was unable to estimate the limitation or functional 
loss caused solely by the sacroiliac region because of the 
veteran's additional diagnoses of mental illness.

VA treatment records show complaints of lower back pain in 
June 2000 and magnetic resonance imaging performed that month 
reflecting early degenerative disc disease at L4-L5 with a 
post-annular tear.  The veteran participated in a few 
sessions of physical therapy and was assessed to have a 
hyperlordosis of the lumbar spine with abnormal body 
mechanics.  Treatment notes also reflect a left lower 
extremity discrepancy of one-fourth of an inch.

The veteran underwent another VA examination in July 2000 and 
complained of daily low back pain rated as a ten on a scale 
of one to ten with ten being the most severe; he related that 
he was only able to stand and walk for about ten minutes 
without lower back pain, having severe symptom flare-ups two 
to three times per year.  The examiner reviewed the veteran's 
medical records and noted an April 2000 bone scan with 
negative findings for the back and sacroiliac joint.  X-rays 
taken in conjunction with the examination again showed a 
right sacroiliac articulation distortion.  Upon examination, 
the veteran stood with level pelvis and shoulders, had a 
marked increase in his lumbar lordotic curve, and palpation 
of the right sacroiliac area again revealed irregularity.  
The veteran had flexion to 50 degrees, extension to 35 
degrees, and side-bending to 30 degrees; there was no muscle 
spasm.  

VA treatment records dated in 2000 reflect that the veteran 
was mainly treated for his psychiatric impairments.  In 
November 2000, he reported that he was working and believed 
that his work improved his mood.  In May 2001, the veteran 
presented for treatment of his back complaints and related 
that he had not received any treatment in twenty years other 
than a few sessions of physical therapy a few years earlier.  
Treatment records show that the veteran did not present for 
scheduled appointments and had minimal treatment for back 
pain.  Nerve conduction studies performed in September 2001 
were normal with no electrodiagnostic evidence of a motor or 
sensory lower extremity peripheral neuropathy.  An magnetic 
resonance imaging (MRI) scan showed "only" an annular tear, 
without disc herniation or radiculopathy.  When seen in 
August 2002 for unrelated complaints, it was noted that he 
had been mowing his mother's lawn.  

In January 2005, evidence of the veteran's treatment with a 
private chiropractor was received directly at the Board.  He 
was first seen in January 2002, and complained of constant 
low back pain.  The veteran returned for treatment with the 
chiropractor on February 4, 2003, and it was at this time 
that the veteran was found to have palpable paraspinous 
muscle spasm in the low back determined to be moderate.  He 
also had restricted flexion ability from 20 to 30 degrees, 
extension to 10 degrees, bilateral rotation to 10 degrees, 
right lateral bending to 0 degrees, and left lateral bending 
to 10 degrees.  Marked tenderness at the lumbosacral junction 
and in the paraspinous muscle of the lower back was also 
noted.  The chiropractor ultimately opined that the veteran 
had a whole-man impairment of 21 percent that was permanent 
due to limitations in the lumbar spine.  

The veteran and a friend testified in February 2003 as to 
limitations in the veteran's activities caused by severe low 
back pain.  The veteran stated that he woke up five or six 
times during the night with back pain and that he had 
constant back pain at the level of a ten with ten being the 
most severe.  The veteran's friend testified that she was 
able to see the muscles in the veteran's back spasming 
periodically.  The veteran testified that he did not require 
a back brace or any other type of back support.

Additional VA treatment records dated through 2004 do not 
include treatment for low back pain, although he obtained 
prescriptions for pain medication, usually by telephone.  In 
May 2003, he reported that the medication worked "very 
well."  The veteran returned to his private chiropractor in 
December 2004 and was found to be essentially the same.  The 
chiropractor continued his assessment of impairment, noted 
that the veteran had continued treatment with medication and 
exercise, and reported significant restriction in the lumbar 
motion and motion in the hips.

Because this appeal ensues from the initial grant of service 
connection, the Board must consider whether "staged" 
ratings are appropriate.  See Fenderson, supra.  Given the 
evidence as outlined above, the Board finds that there is a 
distinct increase in the reported findings of back disability 
beginning in February 2003.  As such, the period of time 
prior to February 2003 will be discussed first.

Treatment records and evaluation reports prior to February 
2003 show consistent findings of irregularity in the 
sacroiliac area and hyperlordosis of the lumbar spine; 
however, there is no objective finding of muscle spasm, loss 
of lateral spine motion or any kind of abnormal mobility on 
forced motion to allow for a rating higher than 10 percent 
under Diagnostic Code 5294.  The veteran has subjective 
complaints of pain which increased from what was deemed 
reasonable by a VA examiner in 1999 to the absolute extreme 
on the scale of severe pain starting in July 2000.  The 
veteran's complaints are only credible to a certain degree as 
the record clearly shows that he did not participate in 
regular treatment for his complaints of severe low back pain, 
despite regular treatment for other conditions, and studies 
such as X-rays and MRIs have not shown corresponding 
objective findings of abnormality.  Consequently, the Board 
finds that prior to February 2003, the medical record 
reflects symptoms most consistent with sacroiliac injury and 
weakness with characteristic pain on motion.  Moreover, no 
more than slight limitation of motion was demonstrated during 
this time period; accordingly, a higher rating based on 
limitation of motion is not warranted.  As such, the 
preponderance of the evidence is against a rating higher than 
10 percent prior to February 4, 2003.

As of February 4, 2003, treatment records from the veteran's 
chiropractor show the existence of moderate palpable 
paraspinous muscle spasm and limitation of flexion to 20 to 
30 degrees.  Under the new rating criteria, limitation of 
flexion of the lumbar spine to 30 degrees warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5236 (2004).  
Moreover, this is comparable to severe limitation of motion 
under the old criteria.  See 38 C.F.R. § 4.71a, Code 5292 
(2002).  

The Board observes that despite this significant increase in 
limitation of motion, the ongoing VA treatment records have 
not shown a related increase in his complaints.  Indeed, in 
May 2003, he said his medication worked "quite well," and 
the records do not show that he has been treated for 
complaints of back pain, other than to receive prescription 
medication, usually by mail.  Nevertheless, these records do 
not show specific findings which directly contradict the 
private chiropractor's findings, and, on balance, the Board 
finds that the criteria for a 40 percent rating are met.  
Although this is primarily because of the limitation of 
flexion to 30 degrees, under the new criteria, this may be 
considered severe limitation of motion such as to warrant a 
40 percent rating under the old criteria, for the period from 
February 2003 to September 2003, when the new criteria became 
effective.  Thus, effective February 4, 2003, a 40 percent 
rating for the veteran's low back disability is warranted.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board points out that VA will handle cases affected 
by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 
38 C.F.R. § 3.344(a).  Thus, when considering that the 
veteran's symptomatology has been essentially consistent 
since his February 2003 chiropractic evaluation, as 
reported by his chiropractor in December 2004, the Board 
finds that the assignment of the more favorable 40 
percent evaluation should be assigned for the entire 
period since February 4, 2003.  A higher evaluation is 
not for assignment on a schedular basis because there is 
no evidence of ankylosis or neurological symptoms.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2004).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's low back disability, but the evidence of record 
does not show such manifestations.

Second, the evidence does not present an exceptional or 
unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  As noted above, he has received 
little treatment for his back disability during the appeal 
period, and has not been hospitalized, and has not identified 
any other specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in finding any 
exceptional circumstances.  Specifically, the veteran has not 
required any, let alone frequent periods of hospitalization 
for his low back disability, and his treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.

The Board does not doubt that limitation caused by low back 
pain and fatigue has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran's complaints of pain 
have been considered fully within the assignment of schedular 
ratings above.  In this regard, his chiropractor determined 
that his back disability resulted in 21 percent whole man 
impairment.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
veteran.

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1999, long before 
the VCAA was enacted, and the VCAA notice was first given to 
the veteran in May 2004.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran's service-connected 
disability was more severe than rated, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in October 1998 and before the Board in February 
2003.

The Board fully acknowledges the veteran's representative's 
February 2005 request for a remand of this appeal for further 
development of the medical record; however, following a 
complete review of the record evidence, the Board finds that 
this claim has been fully developed and a remand for a pain 
analysis would only serve to further delay this veteran's 
quest for a final decision.  Treatment records, both private 
and VA, as well as VA examination reports were obtained and 
show complaints of pain and the assessment of those 
complaints.  As such, the Board finds that the medical record 
is fully developed and the veteran is not prejudiced by a 
final appellate decision at this time.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 10 percent for traumatic arthritis of 
the right sacroiliac articulation prior to February 4, 2003 
is denied.

A rating of 40 percent for traumatic arthritis of the right 
sacroiliac articulation is granted as of February 4, 2003, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	KAY D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


